Title: To Thomas Jefferson from Margaret Bonneville, 22 January 1809
From: Bonneville, Margaret
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     New york le 22 janvier 1809 Courtland Street No. 10
                  
                  Accordez à une mere tremblante pour le sort de ses enfans; une partie de ce tems si heuresement employé aux bonheur de vos concitoyens.
                  La liberte qui a conte tans de larmes qui a moissonné tans de merite differents nous est enfin ravie. il est tems de detourner nos regards d’une prompe inutille.
                  Je me range ainsi que mes enfans Sous votre protection generalle. Comme ils doivent un jour partager la gloire et les dengers de leur nouvelle patrie; Souffrez que j’intercede auprès de vous pour l’ainé l’espérance d’une place dans une de vous Ecole militaire ou de marine.
                  Lors mon depart de paris mon bon ami Meroier voulut qu’un signe de son amitie m’accompagna jus qu’en amerique, il vous écrivit une lettre monsieur dont je vous fais passer la Copie.
                  Ce n’est pas sans regrets que sortant de Caractère de mon sexe je m’expose dans une demarche si peu séante: depuis long tems prie de tenir lieu de tous à mes enfans je m’y suis vue pour ainsi dire forcé. Votre Conte est mon seul titre; et la la confiance que vous seul pouviez m’inspirer m’a détermine.
                  C’est avec respect que je vous prie d’agréer Monsieur mes remercimens pour la part de tranquilité dont je jouis depuis mon séjour en Amerique que nous devons tous à votre profonde Sagesse.
                  
                  
                     B Bonneville 
                     
                  
               